Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/17/2022  have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that the Examiner misunderstood the Okamoto reference (Page 6, Response), and that the ‘table 8 is not a hollow body but instead is a flat supporting surface’, and further asserts that the four cylindrical mesh portions (2) are completely different from the claimed first hollow body, Examiner has carefully considered but has not found persuasive. 
In the prior art rejection(s), Examiner asserted that element (8) is analogized to the claimed first hollow body. Independent claims 1 and 16 recite ‘a first hollow body, wherein the first hollow body is configured to at least partially receive the workpiece to be cleaned’. Independent claim 13 recites ‘at least partially inserting the workpiece to be cleaned into a first hollow body via a first input opening of the first hollow body’. Independent claim  17 recites ‘a first hollow body hollow in an axial direction and open at opposite axial ends, wherein the first hollow body is configured to at least partially receive the workpiece to be cleaned’. 
Regarding the rejections under Okamoto: table element (8) is shown in Figure 13B as cup-shaped to receive the workpiece, i.e. hollow recess. Furthermore, the table (8) comprises mesh, thus open on opposite ends. Thus, Okamoto discloses the claimed invention as previously recited. Furthermore, the amendments submitted on 11/17/2022 do not overcome the prior art, as Okamoto discloses that the direction of the air blow nozzles N are changed in order to subject the work W to the air currents coming from various directions (Col. 21, lines 13-33). 
Regarding Applicant’s arguments directed towards the differences between the claimed invention and the prior art (Pages 7-8), Examiner has carefully considered but respectfully points out that the claimed invention does not reflect all of the structure argued by Applicant, including the ‘pipe-in-pipe’ system. 
Regarding the arguments directed towards the subject matter disclosed by Paulson ‘369 in view of the amended limitation of claim 1, Examiner has updated the rejection accordingly. The relief valve (166) of Paulson ‘369 adjusts the airflow, thus including the angle of flow, as disclosed by Paulson ‘369 in Col. 8, lines 23-30. The combination of prior art as applied below teaches the entirety of the amended claimed invention. 
The previous grounds of rejection are maintained herein for the reasons stated above, and the rejections have been updated below to reflect the amended subject matter.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
It is noted that “A holding means for holding the workpiece” in claim 12 is interpreted under 35 U.S.C. 112(f). The Specification, page 6, lines 14-16 discloses “a grid” in the hollow body to retain the workpiece. This limitation shall be construed to cover the structure described in the specification and equivalents thereof. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “Generating an air flow within the first hollow body by means of blowing air into the first hollow body via a movable nozzle ring” in claim 13.
In this case “means” in “by means of” is referring to “by way of” or “via” as opposed to a generic placeholder. Therefore, interpretation under 35 U.S.C. 112(f) is not invoked. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 8, 9, and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamoto (US 7743776).
Regarding claim 1, Okamoto discloses an apparatus for contactless cleaning of a workpiece (see Abstract; see Figures 12-13B; wherein an operator does not contact the workpieces during operation, and the workpieces are cleansed by airflow), the apparatus comprising: 
a first hollow body (8), wherein the first hollow body is configured to at least partially receive the workpiece to be cleaned (wherein work supporting table 8 receives workpiece W, see Figure 13B); 
a second hollow body (tank 10), wherein the second hollow body at least partially encircles at least one surface of the first hollow body (wherein workpiece supporting table 8 is within the tank 10, see Figure 13B); and 
a movable nozzle ring located between the first hollow body and the second hollow body for flow of media between the first hollow body and the second hollow body (see air blow nozzles N on cylindrical ring, wherein the air blow nozzles N rotate, see Col. 21, lines 5-12 and Figures 13A-13B; wherein Col. 20, lines 11-32 disclose that the array of airblow nozzles are rotated; see also air entering via 21), wherein the nozzle ring is movable to expose the workpiece to air flow in different angles (wherein Col. 20, lines 11-32 disclose that the array of blow nozzles N rotate, and wherein Col. 21, lines 13-33 disclose that the air blow nozzles are disposed at four different positions, and the direction of the air blow nozzles N are changed in order to subject the work W to the air currents coming from various directions; the combination and timing of the operations of the air blow nozzle array(s) creates complex air currents inside the cleaning tank; i.e., an individual nozzle array rotates, thereby exposing the workpiece W to air flow about its rotational axis of 360 degrees).  
Regarding claim 2, all of the previously recited limitations are anticipated by Okamoto, wherein Okamoto further discloses wherein the first hollow body comprises at least one ionizer (wherein Col. 21, lines 33-36 disclose that a discharge blow may be operated during or after the cleaning process to remove the cleaning agent attached thereto, wherein Col. 12, lines 1-37 disclose an ionizer for ionizing air in the tank, wherein the ionizer is referenced as a discharging unit, and may be integrally formed with the apparatus; Col. 13, lines 7-10 disclose an ionizer is the discharge blow).  
Regarding claim 6 ,all of the previously recited limitations are anticipated by Okamoto, wherein Okamoto further discloses wherein the first hollow body is configured to be connected to a negative pressure source (Col. 19, lines 50-52).  
Regarding claim 8, all of the previously recited limitations are anticipated by Okamoto, wherein Okamoto further discloses wherein the movable nozzle ring comprises at least one nozzle for controlling the flow of media between the first hollow body and the second hollow body (Col. 19, lines 30-35 and 60-67, Col. 20, lines 11-40).  
Regarding claim 9, all of the previously recited limitations are anticipated by Okamoto, wherein Okamoto further discloses wherein the apparatus further comprises a drive for moving the movable nozzle ring (wherein the array is rotated by a rotating unit, see Col. 20, lines 11-25).  
Regarding claim 13, Okamoto discloses a method for contactless cleaning of a workpiece (see Figures 12-13B; wherein an operator does not contact the workpieces during operation, and the workpieces are cleansed by airflow), the method comprising: 
at least partially inserting the workpiece (workpiece W) to be cleaned into a first hollow body (wherein work supporting table 8 receives workpiece W, see Figure 13B) via a first input (wherein the work supporting table 8 is cup-shaped, i.e. hollow; See Figure 13B, i.e. the top of the work table 8 receives the workpiece) opening of the first hollow body; 
generating an air flow within the first hollow body by means of blowing air into the first hollow body via a movable nozzle ring (see air blow nozzles N, wherein the air blow nozzles N rotate, see Col. 21, lines 5-12 and Figures 13A-13B; see also air entering via 21), 
wherein the movable nozzle ring is located between the first hollow body and a second hollow body (wherein the air blow nozzles N are between the tank 10 and the worktable 8, see Figures 12 and 13A-13B), wherein the second hollow body at least partially encircles at least one surface of the first hollow body (wherein workpiece supporting table 8 is within the tank 10, see Figure 13B); and 
simultaneously moving the nozzle ring to expose the workpiece to air flow in different angles (wherein Col. 20, lines 11-32 disclose that the array of blow nozzles N rotate, and wherein Col. 21, lines 13-33 disclose that the air blow nozzles are disposed at four different positions, and the direction of the air blow nozzles N are changed in order to subject the work W to the air currents coming from various directions; the combination and timing of the operations of the air blow nozzle array(s) creates complex air currents inside the cleaning tank; i.e., an individual nozzle array rotates, thereby exposing the workpiece W to air flow about its rotational axis of 360 degrees).  
Regarding claim 14, all of the previously recited limitations are anticipated by Okamoto, wherein Okamoto further discloses emitting ions into the air flow (wherein Col. 21, lines 33-36 disclose that a discharge blow may be operated during or after the cleaning process to remove the cleaning agent attached thereto, wherein Col. 12, lines 1-37 disclose an ionizer for ionizing air in the tank, wherein the ionizer is referenced as a discharging unit, and may be integrally formed with the apparatus; Col. 13, lines 7-10 disclose an ionizer is the discharge blow).  
Regarding claim 15, all of the previously recited limitations are anticipated by Okamoto, wherein Okamoto further discloses moving the workpiece to be cleaned in the generated air flow (wherein the table 8 is rotatable about a rotation axis 8a, i.e. the workpiece is moved in the flow of air, see Col. 19, lines 36-55).
Regarding claim 16, Okamoto discloses an apparatus for contactless cleaning of a workpiece (see Figures 12-13B; wherein an operator does not contact the workpieces during operation, and the workpieces are cleansed by airflow), the apparatus comprising:
	a first hollow body (8), wherein the first hollow body is configured to at least partially receive the workpiece to be cleaned (wherein the work supporting table 8 is cup-shaped, i.e. hollow; See Figure 13B, i.e. the top of the work table 8 receives the workpiece); 
	a second hollow body (tank 10, see Figure 12), wherein the second hollow body surrounds at least one surface of the first hollow body (wherein workpiece supporting table 8 is within the tank 10, see Figure 13B); and 
	a movable nozzle ring (see blow nozzles N, Figures 12 and 13B) located between the first hollow body and the second hollow body for flow of media between the first hollow body and the second hollow body (wherein the air blow nozzles N are between the tank 10 and the worktable 8, see Figures 12 and 13A-13B; see also blow supply ducts 21), wherein the nozzle ring is movable to expose the workpiece to air flow in different angles (see air blow nozzles N, wherein the air blow nozzles N rotate, see Col. 21, lines 5-12 and Figures 13A-13B; wherein Col. 20, lines 11-32 disclose that the array of blow nozzles N rotate, and wherein Col. 21, lines 13-33 disclose that the air blow nozzles are disposed at four different positions, and the direction of the air blow nozzles N are changed in order to subject the work W to the air currents coming from various directions; the combination and timing of the operations of the air blow nozzle array(s) creates complex air currents inside the cleaning tank; i.e., an individual nozzle array rotates, thereby exposing the workpiece W to air flow about its rotational axis of 360 degrees). 
Regarding claim 17, Okamoto discloses an apparatus for contactless cleaning of a workpiece (see Figures 12-13B; wherein an operator does not contact the workpieces during operation, and the workpieces are cleansed by airflow), the apparatus comprising: 
	a first hollow body (8) hollow in an axial direction and open at opposite axial ends (wherein the work supporting table is cup shaped, i.e. hollow, but also comprises coarse mesh and thus is open at opposite ends, see Col. 19, lines 36-45), wherein the first hollow body is configured to at least partially receive the workpiece to be cleaned (see Figure 13B, wherein the workpiece W is received within the table 8);
	a second hollow body (tank 10) overlapping and at least partially surrounding the first hollow body in said axial direction (wherein the tank 10 surrounds the table 8, extending along the wall 1a); and 
	a ring movable (see cylindrical ring nozzles N, provided to be rotatable) within the first hollow body and including at least one nozzle therethrough for flow of media from between the first hollow body and the second hollow body into said first hollow body (see air blow nozzles N, wherein the air blow nozzles N rotate; wherein the nozzle array is within the boundaries defined by the perimeter of table 8, see Figure 13A; see Col. 21, lines 5-12 and Figure 13B; wherein the air blow nozzles N are between the tank 10 and the worktable 8, see Figure 12; see also blow supply ducts 21; wherein the air travels from the space between tank 10 and work table 8, into the space of mesh work table 8), said ring when moved exposing the workpiece to air flow in different angles (wherein Col. 20, lines 11-32 disclose that the array of blow nozzles N rotate, and wherein Col. 21, lines 13-33 disclose that the air blow nozzles are disposed at four different positions, and the direction of the air blow nozzles N are changed in order to subject the work W to the air currents coming from various directions; the combination and timing of the operations of the air blow nozzle array(s) creates complex air currents inside the cleaning tank; i.e., an individual nozzle array rotates, thereby exposing the workpiece W to air flow about its rotational axis of 360 degrees). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 7743776) in view of Genze (US 20210146408).
Regarding claim 10, all of the limitations recited in claim 9 are rejected by Okamoto. Although Okamoto discloses that a rotating unit is provided to rotate the array of blow nozzles, Okamoto is silent regarding the explicit structure of the rotating unit. i.e. wherein the drive is an electric motor or a pneumatic motor. 
However, from the same or similar field of endeavor, Genze teaches a cleaning device which has a rotary part and/or a direct drive for at least one nozzle supporting part, and can be configured as an electric motor or a pneumatic drive device [0040-0041], i.e. wherein the drive is an electric motor or a pneumatic motor.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented the teachings of Genze to supplement the silent structure of Okamoto, i.e. a particular drive for the rotating blow nozzles. One having ordinary skill in the art would have recognized this as a known technique or structure, i.e. a type of motor, combined to improve a similar cleaning device in the same manner, and would yield predictable results with a reasonable expectation of success. 
Claim(s) 1, 6-9, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paulson (US 6,595,369) in view of the Crosby Pressure Relief Valve Engineering Handbook (Technical Publication No. TP-V3000, Effective May 1997), herein referred to as “Crosby”. 
Regarding claim 1, Paulson ‘369 discloses an apparatus (deduster 10) for contactless cleaning of a workpiece (wherein an operator does not contact the workpieces during operation, and the workpieces are cleansed by airflow, see Col. 3, lines 38-45), the apparatus comprising: 
a first hollow body (see Figure 3 regarding 100), wherein the first hollow body is configured to at least partially receive the workpiece to be cleaned (Col. 5, lines 5-10; wherein a workpiece to be cleaned is fed into opening 15 of the housing 100; see also Col. 6, lines 12-25); 
a second hollow body (closed air inlet fixture 128, connected to conduits 158, 154 at inlets and outlet 124 126; wherein the closed air inlet fixture 128 is in a shell form, i.e. hollow), wherein the second hollow body at least encircles at least one surface of the first hollow body (wherein the closed air inlet fixture 128 encircles a side surface of the housing 100, see Figure 4; wherein the conduits 154, 158 connected to the fixture 128 also surround and encircle the housing 100, see the airflow depicted within Figure 4); and 
a movable ring (see pressure relief valve 166 in embodiment of Figure 4, with thumbscrew for adjusting, see the shapes shown in in Figures 4, 8, and 10) located between the first hollow body and the second hollow body for flow of media between the first hollow body and the second hollow body, wherein the ring is movable to expose the workpiece to air flow in different angles (wherein the pressure relief valve 166 is located on the airflow path between the body 100 and the closed air inlet fixture 128; see also Col. 7, lines 46-54 and Col. 8, lines 25-30 disclose that the overall flow is adjusted using at least relief valve 166; wherein the angle of the airflow is adjusted as a result of the relief valve 166, as the operator is able to adjust the overall flow to control the activity seen within the apparatus; Examiner also notes that this is functional language within the context of an apparatus claim, and the prior art discloses that the airflow is altered, thus exposing the workpiece to air flow in different angles as a result of altering the air flow). 
	Paulson ‘369 describes that the pressure relief valve (166) is adjustable by a thumbscrew, i.e. a movable feature, in Col. 7, lines 46-54, and further illustrates a ring shape in at least Figures 8 and 10. However, Paulson ‘369 is silent regarding the structural details of the pressure relief valve, including that the pressure relief valve explicitly includes nozzle type ring, a movable nozzle ring. 
	From the same or similar field of endeavor of pressure relief valves in pressure systems, Crosby teaches a pressure relief valve having an adjustable spring load , i.e. similar to that of Paulson, which includes a movable nozzle ring (see Reference Drawing 1, Figure F2-2 of Crosby; see also Pages 2-1 to 2-2; see also the definitions on page 3-2 regarding the Disc and Nozzle). Please also refer to the threads shown in Reference Drawings 1 and 2, in addition to the set screw connection shown in Reference Drawing 2, i.e. analogous to the thumbscrew portion of Paulson. 

    PNG
    media_image1.png
    232
    271
    media_image1.png
    Greyscale

Reference Drawing 1

    PNG
    media_image2.png
    281
    283
    media_image2.png
    Greyscale

Reference Drawing 2
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented the pressure relief valve structures of Crosby into the existing pressure relief valve of Paulson ‘369, specifically to expand upon the internal mechanisms which Paulson is silent. The teachings of Crosby are applied in an analogous manner in the field of pressurized systems, i.e. the apparatus of Paulson ‘369. One would be motivated to combine not only because Crosby suggests that these are well known considerations employed when designing pressure relief valves, but also because the teachings of Crosby assist in maintaining a high level of product quality and reliability which adhere to the codes and standards of the industry (see page 2-6, under Summary). This combination would be recognized as using known structural components to improve a similar pressure relief valve in a pressurized system in the same manner, and would yield predictable results with a reasonable expectation of success. 
Regarding claim 6, all of the previously recited limitations of claim 1 are rejected by Paulson ‘369  in view of Crosby. Modified Paulson ‘369 further teaches wherein the first hollow body is configured to be connected to a negative pressure source (Col. 4, lines 53-60: wherein a return hose 16 is provided to direct air from the deduster to the dust collector, wherein the dust collector creates a vacuum in the return hose 16; wherein Col. 7, lines 24-31 disclose that a vacuum draws air through wash desk 120 via return hose 16; wherein outlet 152 of the housing 100 is connected to the vacuum source via air hose 16).  
Regarding claim 7, all of the previously recited limitations of claim 1 are rejected by Paulson ‘369  in view of Crosby. Modified Paulson ‘369 further teaches wherein the second hollow body (128) is configured to be connected to a positive pressure source or a negative pressure source (see at least inlet and outlets 124, 126, provided in the flow paths of the conduits 154, 158; wherein the negative pressure is a result of the indirect connection between fixture 128 and the return hose 16 via 152).  
Regarding claim 8, all of the previously recited limitations of claim 1 are rejected by Paulson ‘369  in view of Crosby. Modified Paulson ‘369 further teaches wherein the movable nozzle ring comprises at least one nozzle for controlling the flow of media between the first hollow body and the second hollow body (please refer to the combination statement of claim 1 regarding the nozzle ring, in addition to Paulson ‘369: Col. 8, lines 18-29 regarding control of the air flow).  
Regarding claim 9, all of the previously recited limitations of claim 1 are rejected by Paulson ‘369  in view of Crosby. Modified Paulson ‘369 further teaches wherein the apparatus further comprises a drive for moving the movable nozzle ring (see thumbscrew/setscrew of modified Paulson ‘369).  
Regarding claim 11, all of the previously recited limitations of claim 1 are rejected by Paulson ‘369  in view of Crosby. Modified Paulson ‘369 further teaches wherein at least one of the first hollow body and the second hollow body comprises at least one filter (see filter 122 shown in Figure 4).  
Regarding claim 12, all of the previously recited limitations of claim 1 are rejected by Paulson ‘369  in view of Crosby. Modified Paulson ‘369 further teaches a holding means for holding the workpiece to be cleaned (wherein workpieces to be cleaned are released onto the wash deck 120, see Col. 8, lines 10-17).   
Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paulson (US 6,595,369) in view of the Crosby Pressure Relief Valve Engineering Handbook, herein referred to as “Crosby”, as applied to claim 1 above, and in further view of Heymann (US 20180272384). 
Regarding claim 2, all of the previously recited limitations of claim 1 are rejected by Paulson ‘369  in view of Crosby. Modified Paulson ‘369 further teaches of a magnetic flux generator 20 in Col. 5, lines 5-14 and 29-36; wherein the magnetic flux generator disrupts the electrostatic bond between the workpiece and contaminants clinging thereto, see Col. 3, lines 16-20. However, modified Paulson ‘369 does not explicitly teach wherein the first hollow body comprises at least one ionizer.  
However, from the same or similar field of endeavor using a difference in charge to reduce electrostatic bonds in the context of cleaning items, Heymann teaches of an ionizer (teaches a plurality of point emitters (304) arranged in a circular arrangement and configured to produce ions, specifically that the frame (302) holds ion emitters (304) in place around an inner circumference of the emitter frame (302) within the air path of a blower (202) see [0016], [0018], [0023], [0025] and Figure 6). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Heymann into modified Paulson ‘369, specifically ionizing elements in the area (15) which receives workpieces for an initial removal/disruption of electrostatic charges. Pauson ‘369 contemplates and suggests alternative configurations of the apparatus, i.e. including the removal or substitution of the magnetic flux generator, in at least Col. 5, lines 53-67. Paulson ‘369 seeks to disrupt the electrostatic bond between dust/debris and workpieces. Heymann provides an alternative structure, i.e. the ionizing device with beneficial cleaning capabilities, to maintain electrostatically neutral conditions in a cleaning operation by using bipolar ions [0015]. This modification would be recognized as substituting a known technique, i.e. an ion emitter structure, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.
Regarding claim 3, all of the limitations recited in claim 2 are rejected by Paulson ‘369 as modified above, wherein modified Paulson ‘369 further teaches wherein the ionizer comprises a plurality of ionizer tips, which are located circumferentially around an input opening of the first hollow body (please refer to the combination statement of claim 2 above regarding how the point emitters 304 of Heymann are incorporated, i.e. within the input of 15 of Paulson ‘369; see [0016]-[0019] of Heymann).  
Regarding claim 4, all of the limitations recited in claim 3 are rejected by Paulson ‘369 as modified above, wherein modified Paulson ‘369 further teaches wherein the ionizer tips are configured to emit differently charged ions (wherein [0015] of Heymann teaches generation of bipolar ions, in addition to positive and negative ions).  



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723